Court of Appeals
                                          Third District of Texas
                                          P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                 www.lxcoiirts.gov/3rdcoa.aspx
                                                        (512) 463-1733


JEFF L. ROSE, CHIEF JUSTICE                                                      JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD. JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                         April 14,2015

The Honorable Dana DeBeauvoir
Civil County Clerk
Travis County Clerk's Office
P. 0. Box 149325
Austin, TX 78714
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:   03-15-00119-CV
         Trial Court Case Number:   C-l-CV-15-000342

Style:     Patrick Quigley
           v. Jeffrey Langle

Dear Honorable Dana DeBeauvoir:

      Your letter regarding preparation of the clerk's record was received in this Court on March
13,2014. This Court will expect the clerk's record to be filed on or before April 24.2015.




                                                   Very truly yours,

                                                   JEFFREY D. KYLE, CLERK



                                                   BY:      &/lla) t>Zw<=y»fe)
                                                           Chris Knowles, Deputy Clerk



cc:      Jeffrey Langle
         Patrick Quigley
  rm»»iii»lil»lli»»Mi'i»ilillil'»»ll»'i»l'»»"ilii|i|i|li»|             -w
8S-9Z-3SZS0-S680*
                 aavHaod       ox

                                     Zt> Zfr S ZTT ZS i
                                      sisvNn

                                                             OS
                                                                  -ICIAL BUSINESS
                                                                  liTE OF TEXAS
                                                                                       O0*
                                                                                                               /""S
       assssaaav          sv   aTBVHBAnaa ion
                   "d3QN3S      01    wyn±2a                      HALTY FOR
ST/9Z/tr00O             0/zx     sa      zsz                      VATE USE
                                                                                                               02 ir           $ 00.406
                                                       3IXIN                                                   0002003152       APR 15 2015
                                                                                                               MAILED FROM ZIP CODE 78 701
                                                              ATRICK QUIGLEY
                                                             4114 MANANA MOUNTAIN CIRCLE
                                                             SPICEWOOD, TX 78669
                                       42    CQU-S3B          76659         iini"ri*niI"i|»iitiM*t*i|i|f|.n»i*i|iMii|.iliii|i|til,ti